TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00104-CR
                                     NO. 03-20-00108-CR



                                Allison Heathman, Appellant

                                                  v.

                                 The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
                     NOS. C-1-CR-19-400810 & C-1-CR-17-213710
               THE HONORABLE JON N. WISSER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              A jury found appellant Allison Heathman guilty of the class A misdemeanor

offenses of assault family violence, see Tex. Penal Code § 22.01(a)(1), (b), and interfering with

an emergency call, see id. § 42.062(a), (c).       In four issues, appellant complains about the

admission of evidence and references to the complainant M.B. as a “victim.” For the following

reasons, we affirm the judgments of conviction.
                                         BACKGROUND 1

               In trial court cause number C-1-CR-17-213710, appellant was charged with

the offense of assault family violence.      The State’s allegations included that on or about

September 10, 2017, appellant caused bodily injury to M.B. by striking or hitting M.B. on the

head. In trial court cause number C-1-CR-19-400810, appellant was charged with the offense of

interfering with an emergency call. The State alleged that on or about September 10, 2017,

appellant prevented or interfered with M.B.’s ability to place an emergency telephone call or to

request assistance in an emergency.

               The cases were consolidated for trial. The evidence at trial was that appellant and

M.B. were living together and in a dating relationship on September 10, 2017; that M.B. had six

of her dogs at their residence; that appellant was paying for her and M.B.’s living expenses

including rent; that M.B. called 911 and then approximately one hour later attempted to call 911

again; that police officers arrived shortly after M.B.’s attempted 911 call; and that when the

police officers arrived, M.B. had visible injuries to her face and a finger.

               The State’s witnesses at trial were the 911 call taker, one of the responding

officers, M.B., and a counselor who testified as an expert in the areas of domestic violence and

common experiences of victims. The officer testified about his investigation, including his

observations at the scene and interactions with appellant and M.B. He observed that M.B. had a

“swollen lip” with “blood on it,” “some swelling to her eye,” and “a cut on her finger that had

blood as well.” Concerning his interactions with appellant and M.B., the officer testified that he

       1  Because the parties are familiar with the facts of the cases, their procedural history, and
the evidence adduced at trial, we provide only a general overview of the facts here. We provide
additional facts in the opinion as necessary to advise the parties of the Court’s decision and the
basic reasons for it. See Tex. R. App. P. 47.1, 47.4. The facts recited are taken from the
testimony and other evidence presented at trial.
                                                  2
found “several ambiguities that didn’t seem to add up and that was from both sides,” but that

based on his investigation, he arrested appellant.

               M.B. testified about her relationship with appellant, the incident, and a prior

incident in August 2017 between M.B. and appellant. M.B. testified that her relationship with

appellant was “[n]ot very good”; that she was planning to move out and “stay with a friend”; and

that during the incident, appellant “grabbed [her] by the hair and then hit [her] in the face.” She

also testified that appellant punched her twice on the face and then grabbed her phone because

she said that she “was going to call the police.” M.B. further testified that after she got her

phone back and appellant had left the house, she called 911, stayed at the house, and waited for

the police to arrive. She explained that she “had [her] dogs there and [she] wasn’t just going to

leave them” because appellant had threatened her dogs. Appellant returned before the police

arrived, and M.B. testified that at that point, she tried to call 911 again, but appellant hung up on

the call. The 911 call taker immediately called back, and the police arrived shortly after that.

The State’s exhibits included recordings of the 911 calls, recordings from the in-car dash camera

from the officer’s patrol car, text messages between appellant and M.B., and a video recording of

M.B. describing her injuries immediately after the prior incident in August 2017.

               The defense theories were that appellant did not cause M.B.’s injuries, that they

may have been self-inflicted, and that M.B. was not telling the truth about what happened. The

defense witnesses were individuals who testified that they had never seen appellant be violent

and appellant who testified about her relationship with M.B. and the incident. Appellant testified

that she paid the rent and all living expenses when M.B. was living with her and that she had

given money to M.B. to leave but that M.B. “had been threatening to get [her] thrown in jail on

false charges if [she] evicted [M.B.]” Appellant denied the State’s allegations against her and

                                                 3
testified that M.B. was violent with her on multiple occasions and “[a] couple of times” to

M.B.’s dogs. The defense exhibits included text messages between appellant and M.B. and

photographs of appellant with a black eye. Appellant testified that M.B. caused the black eye.

              The jury found appellant guilty of both offenses.        After hearing additional

evidence, the trial court assessed punishment at confinement for 180 days and a fine of $4,000

for each offense, suspended imposition of the sentences, and placed appellant on community

supervision for twelve months. Appellant filed motions for new trial, which the trial court

overruled. This appeal followed.


                                          ANALYSIS

Evidentiary Rulings

              Appellant’s first three issues complain about the trial court’s admission of

evidence: (i) M.B.’s testimony about threatening statements that appellant allegedly made to

M.B., (ii) the officer’s testimony about statements that M.B. allegedly made to him at the scene,

and (iii) a video recording of M.B. concerning the August 2017 incident.


       Standard of Review

              We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018); Henley v. State,

493 S.W.3d 77, 82–83 (Tex. Crim. App. 2016). An abuse of discretion does not occur unless the

trial court acts “arbitrarily or unreasonably” or “without reference to any guiding rules and

principles.” State v. Hill, 499 S.W.3d 853, 865 (Tex. Crim. App. 2016) (quoting Montgomery

v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990)). We may not reverse the trial court’s

decision unless it “falls outside the zone of reasonable disagreement.”       Johnson v. State,

                                                4
490 S.W.3d 895, 908 (Tex. Crim. App. 2016); see Henley, 493 S.W.3d at 83 (“Before a

reviewing court may reverse the trial court’s decision, ‘it must find the trial court’s ruling was so

clearly wrong as to lie outside the zone within which reasonable people might disagree.’”

(quoting Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008))). “An evidentiary ruling

will be upheld if it was correct on any theory of law applicable to the case.” Henley, 493 S.W.3d

at 93 (citing De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009)).


       Appellant’s Statements

               In her first issue, appellant argues that M.B.’s testimony about threatening

statements that appellant allegedly made to M.B. should not have been admitted. M.B. testified

that the reason she did not leave their residence after she called 911 was that she “didn’t want to

leave [her] dogs there” “because [appellant] threatened [the dogs] before.” Appellant argues that

this testimony should not have been admitted over her objection that it was unduly prejudicial

and that “the prejudicial harm of the testimony outweighed the probative value as to the

commission of the alleged crime.”

               Rule 403 of the Texas Rules of Evidence allows for the exclusion of otherwise

relevant evidence if its probative value is substantially outweighed by the danger of, among other

things, “unfair prejudice.” Tex. R. Evid. 403. “Rule 403 favors the admission of relevant

evidence and carries a presumption that relevant evidence will be more probative than

prejudicial.” Davis v. State, 329 S.W.3d 798, 806 (Tex. Crim. App. 2010). “The probative force

of evidence refers to how strongly it serves to make the existence of a fact of consequence more

or less probable.” Gonzalez, 544 S.W.3d at 372; accord Davis, 329 S.W.3d at 806. “‘Unfair

prejudice’ refers to a tendency to suggest decision on an improper basis, commonly, though not


                                                 5
necessarily, an emotional one.” Davis, 329 S.W.3d at 806 (quoting Casey v. State, 215 S.W.3d 870,

880 (Tex. Crim. App. 2007)); accord Gigliobianco v. State, 210 S.W.3d 637, 641 (Tex. Crim.

App. 2006). “All testimony and physical evidence are likely to be prejudicial to one party or the

other.” Davis, 329 S.W.3d at 806 (citing Jones v. State, 944 S.W.2d 642, 653 (Tex. Crim. App.

1996)). “To violate Rule 403, it is not enough that the evidence is ‘prejudicial’—it must be

unfairly prejudicial.” Vasquez v. State, 67 S.W.3d 229, 240 (Tex. Crim. App. 2002). “[I]t is

only when there is a clear disparity between the degree of prejudice of the offered evidence and

its probative value that Rule 403 is applicable.” Hernandez v. State, 390 S.W.3d 310, 324 (Tex.

Crim. App. 2012) (citing Davis, 329 S.W.3d at 806); see Johnson, 490 S.W.3d at 911 (“Under

Rule 403, the danger of unfair prejudice must substantially outweigh the probative value.”).

               When conducting a Rule 403 analysis, the trial court must balance:


       (1) the inherent probative force of the proffered item of evidence along with,
       (2) the proponent’s need for that evidence against, (3) any tendency of the
       evidence to suggest decision on an improper basis, (4) any tendency of the
       evidence to confuse or distract the jury from the main issues, (5) any tendency of
       the evidence to be given undue weight by a jury that has not been equipped to
       evaluate the probative force of the evidence, and (6) the likelihood that
       presentation of the evidence will consume an inordinate amount of time or merely
       repeat evidence already admitted.


Gonzalez, 544 S.W.3d at 372 (quoting Gigliobianco, 210 S.W.3d at 641–42). These factors may

“blend together in practice.” Gigliobianco, 210 S.W.3d at 642.

               Appellant argues that the probative value of the complained-of testimony was to

address “a very peripheral issue”—“to provide an explanation” for why M.B. decided “to stay at

the residence”—and that the alleged threat to M.B.’s dogs “prejudicially portrayed the defendant

as violent, and cruel toward animals,” which “is a very difficult thing for jurors to



                                                6
dispassionately evaluate.” Appellant also argues that “the alleged threats do not support any

inference of guilt as to the actual charges in this case.”

               The complained-of testimony, however, was probative of M.B.’s credibility,

which was contested by the defense theory that M.B. fabricated what happened, and provided

context as to the nature of the relationship between appellant and M.B. See Tex. Code Crim.

Proc. art. 38.371 (generally allowing evidence regarding nature of relationship between actor and

alleged victim in prosecutions of offenses committed against member of defendant’s family or

household or person in dating relationship with defendant); Gonzalez v. State, 541 S.W.3d 306,

312 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (explaining that article 38.371 permits

evidence of relationship between defendant and complainant and that trial court could have

concluded that evidence of complaint associated with defendant’s prior conviction for assault

family violence was admissible to refute defensive theory that complainant “fabricated the

assault or that no assault actually occurred”). The presentation of the complained-of testimony

also was limited and brief. 2 In this context, the trial court reasonably could have determined that

the testimony would not have a tendency to suggest a decision on an improper basis or to

confuse or distract the jurors from the main issues.         See Gonzalez, 544 S.W.3d at 372;

Gigliobianco, 210 S.W.3d at 642. We conclude that the trial court did not abuse its discretion in

admitting the complained-of testimony and overrule appellant’s first issue.




       2   The trial court did not allow M.B. to testify about the specifics of appellant’s alleged
threats to the dogs. Outside the presence of the jury, M.B. testified that appellant “threatened
[M.B.] before whenever she was angry and said she was going to throw the little ones over the
balcony and then let the big ones out.” The trial court instructed M.B. to “[j]ust say threatened to
harm my dogs and leave it at that.”
                                                   7
       M.B.’s Statements

                 In her second issue, appellant argues that the trial court erred when it allowed the

responding officer to testify about statements that M.B. allegedly made to him when he arrived at

the residence.

                 The excited-utterance exception to the rule against hearsay allows the admission

of an out-of-court “statement relating to a startling event or condition, made while the declarant

was under the stress of excitement that it caused.” Tex. R. Evid. 803(2). The decisive question

“is not the specific type of emotion that the declarant is dominated by—anger, fear, happiness—

but whether the declarant was still dominated by the emotion caused by the startling event when

she spoke.” Coble v. State, 330 S.W.3d 253, 294 (Tex. Crim. App. 2010). “The exception is

based on the assumption that the declarant is not, at the time of the statement, capable of the kind

of reflection that would enable him to fabricate information.” Apolinar v. State, 155 S.W.3d 184,

186 (Tex. Crim. App. 2005) (citing Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App.

2003)). For the excited-utterance exception to apply, (1) the exciting event must be startling

enough to evoke a truly spontaneous reaction from the declarant, (2) the reaction to the startling

event must be quick enough to avoid the possibility of fabrication, and (3) the resulting statement

should be sufficiently related to the startling event to ensure the reliability and trustworthiness of

that statement. McCarty v. State, 257 S.W.3d 238, 241 (Tex. Crim. App. 2008). Factors that the

trial court may consider in determining whether the exception applies “include the length of time

between the occurrence and the statement, the nature of the declarant, whether the statement

was made in response to a question, and whether the statement is self-serving.” Apolinar,

155 S.W.3d at 187.



                                                  8
               When asked what M.B.’s demeanor was like when he first made contact with her

and observed her injuries, the officer testified, “She was upset. Came across a little bit scared as

well.” He also testified that it appeared she had been crying. The State then asked the officer

what M.B. told him, and defense counsel objected on the ground of hearsay. After considering

the parties’ arguments and the officer’s testimony outside the presence of the jury, the trial court

overruled the defense objection. The officer then testified about what M.B. told him when they

first made contact:


       [M.B.] told me that she had been involved in a disturbance and that that
       disturbance had started inside in the living room. That the disturbance continued
       outside into the garage. She stated that she had had her finger bent backwards
       which caused her a complaint of pain. And when the disturbance went outside
       that the defendant took her keys and proceeded to leave the residence. She stated
       that she followed the defendant out to the defendant’s car in order to retrieve her
       keys, and that she had reached in and sustained a cut on her finger during that
       portion which had caused her to bleed.


He also testified that M.B. told him that “she had been assaulted by the defendant,” that “she had

been punched in the face and had her hair grabbed,” and that “her face hurt.”

               Appellant argues that the excited-utterance exception does not apply because the

evidence showed that more than one hour had passed between the time of the incident and

M.B.’s alleged statements to the officer and that there had been no continuation of violence after

M.B. initially called 911. But the trial court could have credited the evidence that shortly before

the officer arrived and spoke with M.B., she had called 911 again; appellant hung up on M.B.’s

attempted call; and M.B. remained in pain from the visible injuries to her face, including a

swollen lip and swelling on her eye, when she spoke with the officer. The trial court reasonably

could have inferred from this evidence that M.B. was still dominated by fear and pain caused by

the incident when she was speaking to the officer. See Coble, 330 S.W.3d at 294. Thus, we
                                                 9
conclude that the trial court did not abuse its discretion in allowing the officer to testify about

what M.B. told him when he initially made contact with her at the residence and overrule

appellant’s second issue. 3


       Video Recording of M.B.

               In her third issue, appellant argues that the trial court erred when it allowed the

State to introduce a video recording of M.B. describing her injuries from the August 2017

incident because it violated Rule 403. See Tex. R. Evid. 403. At trial, the trial court admitted

the video recording over appellant’s objections, which included a Rule 403 objection. The video

recording shows blood around M.B.’s nose, mouth, and hands and on her shirt and the floor and

her recounting what had just happened. In addition to the video recording, the trial court

admitted photographs after the August incident showing M.B.’s face with blood around her nose

and mouth and her testimony that on August 5, 2017, appellant “punched [her] in the nose and

busted [her] nose.”

               After the video recording was admitted and played, M.B. testified about what

happened during the August incident:


       [Appellant] had initially got irritated with me when we [were] in the car coming
       back from a game and getting food. And then she slapped me in the face in the
       car and then when we got back to the house I sat on the stairs to eat my food to
       stay [a]way from her and she [went] upstairs. And then she came down the stairs


       3  The State also raised the present-sense-impression exception to the rule against hearsay
as support for the admission of the officer’s testimony about what M.B. told him. See Tex. R.
Evid. 803(1) (“A statement describing or explaining an event or condition, made while or
immediately after the declarant perceived it.”). Because we have concluded that the trial court
did not abuse its discretion in admitting the complained-of testimony under the excited-utterance
exception, we do not consider this additional basis for upholding the trial court’s ruling. See
Henley v. State, 493 S.W.3d 77, 93 (Tex. Crim. App. 2016) (explaining that evidentiary ruling
will be upheld if it is correct on any theory of law applicable to case).
                                                10
       behind me and she kneed me in my back and then took my phones out of my
       hand. And then I was asking her to give it back to me. And then I turned around
       to look away from her and then she called me so I turned around and then she hit
       me in the face.


               Appellant argues that “[t]he prejudicial [e]ffect substantially outweighed the

probative value of the video, because the jurors had already observed two other forms of

identical evidence (photographs, witness testimony) relevant to this issue.” The video recording,

however, was not identical to the photographs because it showed appellant’s presence at the

residence—appellant is seen on the video recording in the background—and the residence’s

condition—blood and food scattered on the floor.          Further, the presentation of the video

recording took up a short amount of time during trial, and the video recording was probative of

M.B.’s credibility, which was contested by the defense theory that M.B. fabricated what

happened, and provided context as to the nature of the relationship between appellant and M.B.

See Tex. Code Crim. Proc. art. 38.371; Gonzalez, 541 S.W.3d at 312. The trial court also

instructed the jury in the charge that it could not consider evidence of extraneous acts for any

purpose unless the jury found and believed beyond a reasonable doubt that appellant committed

the acts and that if it did so find and believe, it could only consider the evidence “in determining

the purpose for which it was introduced, namely, the nature of the relationship of the parties, and

for no other purpose.”

               We conclude that the trial court did not abuse its discretion in overruling

appellant’s Rule 403 objection to the video recording. See Tex. R. Evid. 403; Davis, 329 S.W.3d

at 806 (observing that all testimony and physical evidence are likely to be prejudicial to one

party or other). We overrule appellant’s third issue.




                                                11
       References to M.B. as “Victim”

               In her fourth issue, appellant argues that she “suffered harmful prejudice” and that

the trial court should have granted her motion for mistrial because counsel for the State and the

testifying officer referred to M.B. as the “victim” in violation of appellant’s motion in limine.

               We review the trial court’s denial of a mistrial for an abuse of discretion. Jenkins

v. State, 493 S.W.3d 583, 612 (Tex. Crim. App. 2016); Coble, 330 S.W.3d at 292. We do not

substitute our judgment for that of the trial court but decide whether the trial court’s decision was

arbitrary or unreasonable. Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007). We

must uphold the ruling if “it was within the zone of reasonable disagreement.”                Coble,

330 S.W.3d at 292; Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). Because it is

an “extreme remedy,” a mistrial should be granted only when residual prejudice remains after

less drastic alternatives have been explored. Jenkins, 493 S.W.3d at 612; see Ocon, 284 S.W.3d

at 884–85 (“A mistrial is an appropriate remedy only in ‘extreme circumstances’ for a narrow

class of highly prejudicial and incurable errors.” (citing Hawkins v. State, 135 S.W.3d 72, 77

(Tex. Crim. App. 2004))); Barnett v. State, 161 S.W.3d 128, 134 (Tex. App—Fort Worth 2005),

aff’d, 189 S.W.3d 272 (Tex. Crim. App. 2006) (explaining that mistrial is extreme remedy for

prejudicial events occurring during trial and that it “should be granted only when residual

prejudice remains after objections are sustained and curative instructions given”).

               Here, the trial court sustained appellant’s objections to the State and the officer

referring to M.B. as the “victim” but denied appellant’s motion for mistrial. Appellant objected

to the officer’s reference to “victim” when the State asked him who was the first person he made

contact with at the residence. The officer testified that he “[did not] remember the exact order of

the people that [he] spoke with, but [he] believed that [he] spoke with the victim first.” Defense

                                                 12
counsel objected to this testimony on the ground that it violated appellant’s motion in limine and

asked for the reference to be stricken from the record. The State’s counsel responded that she

“had no problem with it being stricken from the record,” and the trial court responded, “Okay,

that’s fine.” Later during the officer’s testimony, the State asked the officer, “What are [certain]

photographs of?” The officer responded that the photographs were “of injuries to the victim.”

The State then asked, “And the complaining witness is [M.B.]?” The officer answered, “These

are pictures of [M.B.].” 4 At that point appellant objected to the violation of the motion in limine

and moved for a mistrial. The Court sustained the objection but denied the request for mistrial

and asked the State “to try to be more careful.” Appellant did not request an instruction to the

jury to disregard this testimony.

               Given the limited references to M.B. as the victim, the trial court reasonably could

have concluded that sustaining appellant’s objections was sufficient or that instructing the jury

would have been sufficient. See Jenkins, 493 S.W.3d at 612; Ocon, 284 S.W.3d at 884–85; see

also Young v. State, 137 S.W.3d 65, 69 (Tex. Crim. App. 2004) (explaining that “the class of

events that require a mistrial is smaller than that for which a sustained objection or an instruction

to disregard will suffice”). Thus, we conclude that the trial court did not abuse its discretion in

denying appellant’s motion for mistrial and overrule her fourth issue.


                                         CONCLUSION

               Having overruled appellant’s issues, we affirm the judgments of conviction.




       4  After the trial court sustained appellant’s initial objection, the State asked the officer,
“After talking with the victim what was the next portion of your investigation?” Defense
counsel did not object to this question, and the next reference to “victim” was in the officer’s
answer about the photographs as stated above.
                                                 13
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: February 10, 2022

Do Not Publish




                                               14